15-4015
     Zheng v. Sessions
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A087 633 730

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   31st day of August, two thousand seventeen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            ROSEMARY S. POOLER,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   GANG ZHENG,
14            Petitioner,
15
16                       v.                                          15-4015
17
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL*,
20            Respondent.
21   _____________________________________
22
23   *Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General
24   Jefferson B. Sessions III is automatically substituted for former Attorney
25   General Loretta E. Lynch as Respondent.
26
27
 1   FOR PETITIONER:                 Zhen Liang Li, New York, N.Y.
 2
 3   FOR RESPONDENT:                 Benjamin C. Mizer, Principal
 4                                   Deputy Assistant Attorney
 5                                   General; Stephen J. Flynn,
 6                                   Assistant Director; Annette M.
 7                                   Wietecha, Attorney, Office of
 8                                   Immigration Litigation, United
 9                                   States Department of Justice,
10                                   Washington, D.C.
11
12         UPON DUE CONSIDERATION of this petition for review of a

13   Board of Immigration Appeals (“BIA”) decision, it is hereby

14   ORDERED, ADJUDGED, AND DECREED that the petition for review is

15   DENIED.

16         Petitioner Gang Zheng, a native and citizen of China, seeks

17   review of a November 16, 2015, decision of the BIA affirming

18   a July 14, 2014, decision of an Immigration Judge (“IJ”) denying

19   Zheng’s application for asylum, withholding of removal, and

20   relief under the Convention Against Torture (“CAT”).             In re

21   Gang Zheng, No. A087 633 730 (B.I.A. Nov. 16, 2015), aff’g No.

22   A087 633 730 (Immig. Ct. N.Y. City July 14, 2014).         We assume

23   the   parties’    familiarity   with   the   underlying    facts    and

24   procedural history in this case.

25         Under the circumstances of this case, we have reviewed both

26   the IJ’s and the BIA’s opinions “for the sake of completeness.”

27   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

28   2006).      The   applicable    standards    of   review   are     well

                                       2
1    established.   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder,

2    562 F.3d 510, 513 (2d Cir. 2009).     As discussed below, the

3    agency did not err in concluding that Zheng failed to establish

4    a well-founded fear of persecution.

5        Absent past persecution, an alien may establish

6    eligibility for asylum by demonstrating a well-founded fear of

7    future persecution, which is a “subjective fear that is

8    objectively reasonable.”   Dong Zhong Zheng v. Mukasey, 552 F.3d

9    277, 284 (2d Cir. 2009) (internal quotation marks omitted); see

10   8 U.S.C. § 1101(a)(42); 8 C.F.R. § 1208.13(b)(2); see also Y.C.

11   v. Holder, 741 F.3d 324, 332 (2d Cir. 2013) (“For an asylum

12   claim, the applicant must show a reasonable possibility of

13   future persecution.” (internal quotation marks omitted)).   “An

14   asylum applicant can show a well-founded fear of future

15   persecution in two ways: (1) by demonstrating that he or she

16   ‘would be singled out individually for persecution’ if

17   returned, or (2) by proving the existence of a ‘pattern or

18   practice in [the] [. . .] country of nationality [. . .] of

19   persecution of a group of persons similarly situated to the

20   applicant’ and establishing his or her ‘own inclusion in, and

21   identification with, such group.’”    Y.C., 741 F.3d at 332

22   (quoting 8 C.F.R. § 1208.13(b)(2)(iii)).


                                    3
1        First, the agency did not err in concluding that Zheng

2    failed to show a reasonable possibility that he would be singled

3    out individually for persecution.    See Jian Xing Huang v. INS,

4    421 F.3d 125, 129 (2d Cir. 2005) (“In the absence of solid

5    support in the record” a fear of persecution is not objectively

6    reasonable and is “speculative at best.”).    “Importantly, ‘to

7    establish a well-founded fear of persecution in the absence of

8    any evidence of past persecution, an alien must make some

9    showing that authorities in his [or her] country of nationality

10   are either aware of his [or her] activities or likely to become

11   aware of his [or her] activities.’”      Y.C., 741 F.3d at 332

12   (quoting Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir.

13   2008)).   We agree with the agency that Zheng failed to make this

14   showing because he did not assert that Chinese authorities are

15   aware of his religious practice, he testified that no one in

16   China other than his family knows that he became a Christian

17   in the United States, and he does not challenge the agency’s

18   finding that his prospective practice of Christianity in China

19   was speculative given his failure to attend church regularly

20   in the United States.   The agency also properly concluded that

21   the reasonableness of Zheng’s fear was diminished by the fact

22   that his mother has continued to attend her underground church


                                     4
1    in China without incident.     See Melgar de Torres v. Reno, 191

2    F.3d 307, 313 (2d Cir. 1999) (finding fear of future persecution

3    weakened     when   similarly-situated          family   members   remain

4    unharmed in petitioner’s native country).

5          Second, the agency did not err in concluding that Zheng

6    failed to establish a pattern or practice of persecution of

7    Christians    in    China.   The    agency      reasonably    found   that

8    religious activities, such as attending underground churches

9    or proselytizing, are not punished or restricted nationwide.

10   See Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342

11   (2d Cir. 2006) (holding that the weight accorded to an

12   applicant’s evidence “lie[s] largely within the discretion of

13   the   IJ”   (internal   quotation       marks    omitted)).    The    2012

14   International Religious Freedom Report states, for example,

15   that “[i]n some parts of the country . . . local authorities

16   tacitly approved of or did not interfere with the activities

17   of unregistered groups.”     Given this nationwide variation, the

18   agency reasonably concluded that Zheng failed to establish a

19   pattern or practice of persecution of Christians in China.            See

20   Santoso v. Holder, 580 F.3d 110, 112 (2d Cir. 2009) (affirming

21   agency’s finding of no pattern or practice of persecution of

22   Catholics in Indonesia where evidence showed that religious


                                         5
1    violence was not nationwide and that Catholics in many parts

2    of the country were free to practice their faith).

3         Because the agency reasonably found that Zheng failed to

4    demonstrate a well-founded fear of persecution, it did not err

5    in denying asylum or in concluding that he necessarily failed

6    to meet the higher burden required for withholding of removal.

7    See Lecaj v. Holder, 616 F.3d 111, 119-20 (2d Cir. 2010).      Zheng

8    does not challenge the agency’s denial of CAT relief on appeal.

9         For the foregoing reasons, the petition for review is

10   DENIED.   As we have completed our review, any stay of removal

11   that the Court previously granted in this petition is VACATED.

12   Any pending request for oral argument in this petition is DENIED

13   in   accordance   with   Federal   Rule   of   Appellate   Procedure

14   34(a)(2), and Second Circuit Local Rule 34.1(b).

15                                  FOR THE COURT:
16                                  Catherine O’Hagan Wolfe, Clerk




                                        6